Citation Nr: 1133904	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-14 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for degenerative arthritis of the cervical spine.

2.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the lumbar spine.

3.  Entitlement to a rating in excess of 10 percent for a sciatic nerve disability in the right lower extremity.  

4.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to October 1991.

This matter is on appeal from an October 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at the RO in October 2005 and before the undersigned Veterans Law Judge in July 2009.  Transcripts of the hearings are of record.

This case was remanded by the Board in September 2009 for further development and is now ready for disposition.

The issues of entitlement to an increased rating for the Veteran's cervical spine disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's lumbar spine disability has not resulted in forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.


2.  The neuropathy in the Veteran's right lower extremity has been characterized by mild symptoms such as slightly diminished reflexes, numbness and some pain; moderate symptoms such as partial paralysis of the sciatic joint to include diminished strength, atrophy, sensory disturbances or constant pain have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2010).

2.  The criteria for a disability rating in excess of 10 percent for a sciatic nerve disability in the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2004, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   

With respect to the Dingess requirements, a letter in September 2008 provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.

While the September 2008 letter was issued after the initial rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court has also clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In the instant case, after the September 2008 letter was issued, the Veteran's claim was readjudicated in an April 2009 supplemental statement of the case.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Also, pursuant to the September 2009 remand, the records considered by the Social Security Administration (SSA) in decision to award disability benefits have been obtained.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, in October 2005 and July 2009, the Veteran was provided an opportunity to set forth his contentions during hearings a RO Decision Review Officer and before the undersigned Veterans Law Judge, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer and/or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, at the hearing with the RO in October 2005, the interviewing officer identified the issues on appeal.  See RO Transcript (ROT) at 1.  Moreover, information was solicited regarding the Veteran's low back symptomatology and how this disorder has also led to neurological disorders in the lower extremities.  For example, the Veteran testified as to periods of bed rest (ROT at 3), and the treatment he receives for his low back symptoms (ROT at 5).  

Similarly, at his July 2009 hearing with the Board, the undersigned Veterans Law Judge identified the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was again solicited regarding the Veteran's current low back symptomatology and associated neurological disorders.  Specifically, the Veteran testified as to how he is limited in how far he may walk or sit (T. at 4), and how his low back pain radiates down into the lower extremities (T. at 6).    

Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for an increased rating for his low back disability or the associated neurological disorders.  As such, the Board finds that, consistent with Bryant, both the RO and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, specific VA medical examinations pertinent to the Veteran's low back and neuropathy claims were conducted in February 2004, August 2004 and November 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that these examinations are adequate for adjudication purposes.  

Specifically, the VA examiners considered all of the pertinent evidence of record available at the time of their respective examinations, to include extensive interviews with the Veteran and thorough physical examinations.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's low back disorder since the most recent VA examination in November 2008, and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Thus, these examinations are also considered adequate for rating purposes.

Finally, the Board notes that this appeal was previously remanded in September 2009 for additional development, and concludes that there has been substantial compliance with the directives contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There, as is relevant to the issues being adjudicated, the Board instructed the RO to obtain any and all records relating to treatment for the Veteran's spine disabilities and to acquire the treatment records submitted to the SSA.  In accordance with these instructions, the RO obtained 4 volumes of treatment records from the SSA, and also acquired all VA treatment records through June 2010.  

Next, after the completion of the required development, the RO readjudicated the issue on appeal, and sent a supplemental statement of the case to the Veteran in March 2011.  Accordingly, the Board finds that its September 2009 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  


However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2010).

Finally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated at 20 percent for degenerative arthritis of the lumbar spine under the general rating formula specified in 38 C.F.R. § 4.71a.  In order to warrant a rating in excess of 20 percent under this formula, the evidence must show: 
* forward flexion of the thoracolumbar spine to 30 degrees or less; 
* favorable ankylosis of the entire thoracolumbar spine; or 
* intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (all at 40 percent).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See Plate V, 38 C.F.R. § 4.71a.  Moreover, Note (1) of DC 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

In this case, the Board determines that a rating in excess of 20 percent is not warranted for the Veteran's low back disability based on the applicable criteria.  First, the evidence does not show forward flexion of the thoracolumbar spine limited to 30 degrees or less, nor has ankylosis been shown.  Specifically, at a VA examination in February 2004, he exhibited pain when moving his lower back, but his forward flexion was still 40 degrees.  No findings were made as to whether the Veteran would experience any additional functional impairment or loss of forward flexion on account of pain or period of flare-up.   No fixed deformity or ankylosis was observed.  

Next, at a second VA examination in August 2004, the Veteran's forward flexion was actually improved over the VA examination the previous February.  In this case, forward flexion was observed to be 60 degrees.  While there was pain throughout the range of motion, repeated motion did not cause additional limitation in flexion.  Additionally, he was also able to bend 20 degrees to each side, and no deformity was observed.  The evidence did not indicate the presence of ankylosis.  

Finally, at his most recent examination in November 2008, the Veteran again exhibited 60 degrees of flexion.  While he complained of pain with motion in his lower back, especially with repetitive use, no change in range of motion was observed.  Moreover, while his range of extension was very limited, his lateral flexion measured 15 degrees in each direction.  There were no findings with respect to ankylosis.

VA outpatient treatment records include a March 2005 physical therapy note that described the Veteran as being "far improved physically."  At an April 2005 physical therapy consultation, the Veteran was observed to exhibit a "moderate forward flexed spinal position with an anterior rotated pelvic tilt."  However, he exhibited full range of flexion as well as 5 degrees of extension and 20 degrees of lateral flexion in both directions.  The consultation includes a notation that the Veteran was capable of walking a mile without pain.  Ankylosis was not shown at that time.  Similar findings were recorded in a July 2005 physical therapy note.  

Subsequent outpatient and inpatient records pertain to mainly to the treatment for the Veteran's neck, shoulder, knee, and psychiatric problems.  There are few references to the low back or right lower extremity, other than his continued complaints of pain.  There were no pertinent findings such as range of motion testing or physician prescribed bed rest on account of low back disability.

Overall, throughout the course of the appeal, the Veteran's low back symptomatology has been characterized by limitation of flexion that was, at worst, 40 degrees, and at no point did he exhibit a limitation of flexion of 30 degrees or less.  Moreover, at no time was ankylosis observed, nor has he truly asserted that he has such a condition.  An increased rating is not warranted on this basis.  

In so concluding, the Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected low back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 20 percent rating already assigned.  Numerous examinations and evaluations have indicated that he experiences pain when flexing his lumbar spine.  However, the evidence has not indicated that this pain has resulted in additional limitation of motion.  Specifically, at his August 2004 VA examination, the Veteran's exhibited pain throughout range of motion, but there was no additional limitation noted after repetitive motion.  Similarly, at his VA examination in November 2008, the examiner noted increasing pain with repetitive motion, but this again did not additionally limit his range of motion. 

Additionally, from a purely functional standpoint, it does not appear that the Veteran's symptoms are worse than the 20 percent rating he currently has.  Specifically, at his hearing before the Board in July 2009, the Veteran specifically denied receiving current treatment for his low back symptoms, nor did he claim to take any medication for this disorder (T. at 3).  He did state that he experienced "stiffness" after standing or sitting for extended periods of time and also wears a back brace (T. at 5).  However, this pain and stiffness has not translated into limitation that is relevant to the appropriate diagnostic codes.  Put another way, the effect of this symptomatology is contemplated in the currently assigned 20 percent disability evaluation.

The evidence also does not indicate that the Veteran has experienced episodes of intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Specifically, at his hearing before the RO in October 2005, the Veteran stated that he was bed-ridden for a week in August 2005.  However, he also clarified that this was not prescribed bed rest by a physician.  See RO Transcript at 2-3.  Moreover, at his VA examination in November 2008, the examiner noted no history of incapacitation, nor did the Veteran assert that he has experienced an "incapacitating episode" as is contemplated by VA.  Additionally, even if the flare-ups he has described could have been viewed as incapacitating episodes, there is also no evidence to indicate that such episodes have lasted from 4 to 6 weeks in the past twelve months.  An increased rating on account of incapacitating episode is not warranted .

Thus, overall, the competent evidence does not indicate a forward flexion limited to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine.  Moreover, the evidence does not indicate incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Therefore, the Board concludes that the criteria for a rating in excess of 20 percent for the Veteran's lumbar spine disability have not been met.

Next, the Board has considered whether a separate evaluation is warranted for any associated neurological abnormality.  Under 38 C.F.R. § 4.71(a), any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, is also to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a) (2010).

First, the Veteran is already in receipt of a 10 percent disability rating for neuropathy in his right lower extremity under 38 C.F.R. § 4.124a, DC 8520 (2010), which addresses paralysis of the sciatic nerve.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.

With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2010).

The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  However, when the involvement is only a sensory deficit, the rating should be considered "mild," or at most, "moderate" in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).  The maximum rating to be assigned for neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, should be that for "moderate" incomplete paralysis.  38 C.F.R. § 4.124 (2010).

Given the Veteran's symptoms in the right lower extremity, the Board has determined that Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve, and well as neuritis and neuralgia of that nerve, is the most applicable diagnostic code.  As the Veteran is already rated a 10 percent for the right lower extremity, an increased rating is warranted only upon a showing of sensory deficit that is "moderate" in nature.  38 C.F.R. § 4.124a, DC 8520.

However, a rating in excess of 10 percent for neurologic symptoms in the Veteran's right lower extremity is not warranted.  Specifically, at his February 2004 VA examination, reflexes were normal and equal at the knees and ankles.  While there was some decreased sensation in the right lower extremity, strength was equal in both extremities.  Further, although the examiner noted some weakness in the right foot and ankle, he also stated that he did not think any true weakness was noted.  Additionally, at his second VA examination in August 2004, the Veteran exhibited a "little of sciatica" on performing the straight leg raise for the right lower extremity.  However, reflexes were normal and symmetrical.  Strength and sensation also were symmetric in both lower extremities.  

An April 2004 evaluation is notable for the observation of a "cogwheel contraction" in both quadriceps and hamstrings.  However, his overall gross strength was only slightly limited, and no limitations in reflexes or sensory functioning was noted.  

Next, at his November 2008 VA examination, a straight leg test again indicated sciatica in the right lower extremity.  Strength and reflexes were equal in the lower extremities.  The examiner could not detect any sensory examination change in the lower extremities.  Finally, while the deep tendon response was observed to be slightly limited in all extremities at an October 2010 VA neurology examination, there was no information regarding reflexes, strength or sensory functioning. 

Given these examination results, the evidence indicates neuropathy of the right lower extremity to a level that is "mild" in nature.  At best, the Veteran's symptoms are characteristic of some pain and numbness, but it does not appear that the functioning of his right lower extremity has been limited to a "moderate" degree.  Therefore, a rating in excess of 10 percent is not warranted. 

Additionally, the evidence also does not indicate that a separate compensable rating is warranted for any other neurologic disorder.  Specifically, with the exception of the right lower extremity, the Veteran's extremities generally exhibited normal reflexes, strength and sensory functioning throughout the course of the appeal.  Moreover, while he testified as his hearing that he experiences pain and numbness down the right leg (T. at 5-6), he did not assert inhibited functioning in his left lower extremity.  

Finally, at his VA examination in February 2004, as well as a pain management note in April 2009, the Veteran denied experiencing any bladder or bowel disorders related to his low back disability.  Therefore, the Board concludes that a rating in excess of 10 percent for the sciatica in the Veteran's right lower extremity is not warranted, and a separate compensable rating is also not warranted for any other neurological disorder.  

In considering these claims, the Board has also considered the Veteran's statements that his disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his low back disability or the associated neuropathy according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's low back disability symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  Moreover, application of the relevant laws and regulations were afforded to the Veteran through the assignment of a separate rating for the neurological disorders in his right lower extremity.  


Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.


ORDER

A rating in excess of 20 percent for degenerative arthritis of the lumbar spine is denied.

A rating in excess of 10 percent for a sciatic nerve disability in the right lower extremity is denied.  


REMAND

With regard to the Veteran's cervical spine disorder, the Board determines that additional development is required prior to consideration of this claim. 

Specifically, the evidence indicates that the Veteran underwent a cervical disc fusion at the C3-C4 disc in August 2010, which was after the Board previously remanded this issue.  The fact that this surgery occurred was addressed in the RO's March 2011 supplemental statement of the case, but the RO appears to have considered it only to the extent as to whether a total rating for convalescence was warranted due to the surgery.  See 38 C.F.R. §§ 4.29, 4.30 (2010).   

However, the Board concludes that such a procedure undoubtedly constitutes a material change to the Veteran's cervical spine disability.  As such, the most recent VA examination for this disorder in November 2008 may no longer represent his current symptoms and limitations.  Accordingly, a new VA examination is necessary in order to determine if this surgical procedure may impact his disability rating.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Also, the Board notes that the RO considered a claim for a total disability rating based on individual unemployability (TDIU) in November 2005, but denied entitlement on the basis that the Veteran failed to meet the schedular requirements and, in any event, failed to appear for his scheduled VA examination that was to determine whether he was employable in view of his service-connected disabilities.

However, since the November 2005 decision, the Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Thus, while entitlement to a TDIU has been considered in the past, it should nevertheless be considered when properly raised by the record in the context of an increased rating claim.  

In this case, the record indicates that entitlement to TDIU should be again considered raised by the record given the changes in the Veteran's disability picture since November 2005.  Specifically, in July 2010, the Veteran was granted service connection for an acquired psychiatric disorder with a 30 percent disability, and his total disability rating is now 70 percent.  Moreover, his current disability rating does not account for the potential impact his August 2010 surgery may have on the disability ratings for his cervical spine and headache disabilities.  Therefore, the necessary development, to include a VA opinion should be obtained with regard to this issue as well. 




Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA clinical records pertaining to treatment for the Veteran's cervical spine from the VA Medical Center in Cleveland, Ohio, for the period from June 2010 to the present.

Also, if the Veteran has undergone any private treatment for his cervical spine, the AMC should attempt to acquire the associated treatment records after obtaining the Veteran's authorization.  Any response received to this request should be included in the Veteran's claims file.

2. After obtaining any available additional medical evidence, schedule the Veteran for a new VA examination to determine the current nature and extent of his cervical spine disability.  

The VA claims file and a complete copy of this Remand must be reviewed by the VA examiner in conjunction with the examination.  It should be noted that this has been accomplished in the VA examination report.  Any testing deemed necessary should be performed.

During the course of this examination, the VA examiner should provide specific information regarding range of motion in the cervical spine, to include the impact of pain, weakness and incoordination on range of motion.  Detailed observations should also be made regarding any neurological disorders that may be present as a result of his cervical spine disability.  


3. Schedule the Veteran with an appropriate VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.

The claims file and a complete copy of this Remand must be made available to the VA examiner for review in conjunction with the employment examination.  All necessary special studies or tests are to be accomplished.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on a review of the case and the claims file, the VA examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.

All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

Both of the above required examinations may be conducted by the same examiner if that examiner has sufficient medical proficiency to evaluate all of the Veteran's service-connected disabilities.

4. After the above development has been completed, the AMC must then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


